DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This First Office Action is in response to the Response to Election/Restriction filed 11/05/2020.  Applicant’s election of the invention of group I. comprising claims 1-6 without traverse is acknowledged.  Claims 1-8 are pending.  Claims 7 and 8 are non-elected.  Claims 1-6 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not possible to ascertain the meaning of the term “dispersion of the noise”.  Since no guidance is provided, “dispersion of the noise” can be construed as anything superimposed on the true value of the target parameter, including for example, a measured standard deviation, an estimated standard deviation, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright 2016/0123232.
Regarding claim 1, in the context of claims directed to software algorithms, the term "for" is construed as the capability of a CPU/processor to be programmed to perform the recited algorithmic function.  Since a general purpose computer is capable of being programmed to perform an algorithm, the algorithmic limitations under the term "for" are not given significance for an apparatus claim beyond claiming a general purpose computer. In the context of claims directed to software algorithms, the phrase "configured" is construed as pointing to a special purpose computer programmed to perform the recited algorithmic function. As such, the limitations of claim 1 have been construed as a CPU programmed operate on two numbers () forming a product () therefrom.  Since the CPU is not required to generate the two number or the produce Comparator 116 generates an ITT-Dot error signal 120 that is multiplied by a gain, k in an amplifier 122. When ITT-Dot signal 114 exceeds ITT-Dot threshold value 118, an output 124 of amplifier 122 is negative, which tends to drive fuel flow rate (W.sub.f) 126 down”.  System 100 is the temperature controller recited in claim 1, see claims 1-8 of Wright).
Regarding claim 4, Wright further teaches wherein the CPU is configured to input the measurement value (102, see [0019] cited supra) measured by a sensor (104, see [0019] cited supra) installed in a device (the turbine engine per [0019] cited supra 
Regarding claim 5, Wright further teaches wherein the CPU further executes a control step (412) of controlling a device (the turbine engine per Fig. 4) to be controlled on the basis of the maximum likelihood estimate of the target parameter (see Fig. 4, the turbine engine is controlled based on “a signal representative of an inter turbine temperature (ITT) of a Turbine Engine”). 
Regarding claim 6, Wright further teaches: the signal processing apparatus according to claim 1; and a turbine device (the turbine engine per [0019] cited supra “an inter-turbine temperature (ITT) signal 102, which is supplied from an inter-turbine temperature sensor 104 positioned between a high pressure turbine 106 and a low pressure turbine 108 of, for example, but not limited to, a free turbine engine 110”), wherein the signal processing apparatus controls the turbine device on the basis of a maximum likelihood estimate of the target parameter at the first time (see Fig. 4, the turbine engine is controlled based on “a signal representative of an inter turbine temperature (ITT) of a Turbine Engine”). 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792.  The examiner can normally be reached on Monday-Friday 9:30-6:00 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741